The defendant, after having had several "dates" with prosecutrix, entered her room after 10 o'clock at night and sought to have intercourse with her. Upon being refused, and upon the demand of the girl, he left without accomplishing his purpose. The girl testified that she was in bed and asleep; that when she awoke defendant was on the bed with her; that he told her what he wanted; that she refused and threatened to "holloa" if he did not leave; that she did not "holloa" or make other alarm, but continued to refuse, and defendant "kept on trying to do something to me, he never did accomplish his purpose." There was a long detailed conversation between the girl and defendant before he finally desisted and left, and, as testified to by the girl: "He finally got up and left when I told him he had to leave." The girl was sleeping in the room with her younger sister and in the house with her mother and another sister. It is insisted that there is no evidence from which the jury could legally infer that an assault and battery was committed. It is true that a proposal to have intercourse, even accompanied by permissive caresses, does not constitute an unlawful assault. Taylor v. State, 20 Ala. App. 161,101 So. 160; Burton v. State, 8 Ala. App. 295, 62 So. 395. And an advance or importunity, however urgent, unaccompanied by physical contact does not constitute an assault. But, if the advance or importunity is accompanied by physical caresses, unwelcomed and resisted, the crime of assault and battery is made out, although unaccompanied by such force as would authorize a conviction for an assault to rape.
The girl testified, without objection on the part of defendant, that "he kept trying to do something to me." This statement, while a conclusion of the witness, is definite enough, when taken in connection with the other facts, to warrant the inference that there was not only the proposal and importunity, but that they were accompanied by physical efforts on the part of defendant at caresses, unwelcomed and resisted, in an effort to arouse the passions of the girl, so that she would yield to the defendant's desires. The affirmative charge was properly refused.
The charge of the court as to the weight to be given the testimony of defendant is in line with all of the decisions of this court, and is a correct statement of the law. Green v. State, 19 Ala. App. 239, 96 So. 651; Hembree v. State, 20 Ala. App. 184,101 So. 221.
We find no error in the record, and the judgment is affirmed.
Affirmed.